PER CURIAM.
Alex Branch was tried by a jury and found guilty of aggravated rape without capital punishment, La.R.S. 14:42, and was sentenced to life imprisonment at hard labor.
The defendant was granted an out-of-term appeal, and a lawyer was appointed to represent the defendant on appeal. In brief before us, defense counsel contended that a “Witherspoon” situation existed in the case. However, no objections were made and no bills of exceptions were reserved to the voir dire examination.
None of the bills of exceptions reserved during the trial were perfected. Nevertheless, because of the seriousness of the offense, and because of the exceptional circumstances existing in this case (the death of trial counsel before the appeal was taken), we have reviewed the record and have considered the bills reserved, even though they were not perfected.
There is no merit in the bills reserved, nor do we find any discoverable error on the face of the pleadings and proceedings.
The conviction and sentence are affirmed.